DETAILED ACTION
This action is in response to the submission filed on 8/7/2019.  Claims 1-19 are presented for examination.  
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea (mental process with pen and paper) without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception.  (See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
Regarding claim 1, applying step 1, the preamble of claim 1 claims a method, therefore this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
The claim recites:
A method of searching floor plans, implemented by a computing device, the method comprising:

selecting a floor plan from a plurality of floor plans based on where different types of room objects are positioned by a user within an interactive workspace and how many of each different type of room object is included by the user within the interactive workspace;

outputting the floor plan to an output interface of the computing device.

The limitation of “selecting a floor plan from a plurality of floor plans based on where different types of room objects are positioned by a user within an interactive workspace and how many of each different type of room object is included by the user within the interactive workspace” is an abstract idea because it is directed to a mental process with paper. See MPEP 2106.04(a)(2)(III), example (iv) -  a claim to identifying head shape and applying hair designs, which is a process that can be practically performed in the human mind. The limitation, as drafted and under a broadest reasonable interpretation, is directed towards selecting a floor 
Under step 2A prong two, the judicial exception has not been integrated into a practical application.  Here, the claim recites one additional limitations that is not an abstract idea: (1) “outputting the floor plan to an output interface of the computing device.”
The additional limitation of “outputting the floor plan to an output interface of the computing device” falls within the category of insignificant extra-solution activity. See MPEP 2106.04(d) referencing MPEP 2106.05(g). The limitation is insignificant extra-solution activity because it amounts to data outputting in order to perform an abstract idea. See MPEP 2106.05(g) example (iii) of “Selecting a particular data source or type of data to be manipulated” - Selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display. Outputting a floor plan does not add a meaningful limitation to the abstract idea.
If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. The claim does not provide any specific steps or elements that could be construed as applying or using the judicial exception in some meaningful way beyond generally linking the use of the judicial exception to this particular field of use. See MPEP 2106.04(d) referencing 2106.05(h).
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. The claims do  The additional elements of “a computing device” and an “output interface” amounts to no more than mere instructions to apply the exception using a generic computer component. The specification demonstrates the well-understood, routine, conventional nature of additional elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements as computers and devices to satisfy 35 U.S.C. § 112(a); see paragraphs [0072-0075] and Figure 1 of the printed publication which merely list the various hardware components which can be used without further description, explanation or definition. In addition, the courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:  storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015)". After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
Claim 10 is similarly rejected as claim 1 above. In addition, the claim recites the additional elements of “a computing device”, “interface circuitry”, and “processing circuity” which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the graphical user interface amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claim 19 is similarly rejected as claim 1 above. In addition, the claim recites the additional elements of “a non-transitory computer readable medium” and a “computing device” which are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the graphical user interface amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 2-8 and 11-18 are further directed to the floor plan selecting, the room positioning and outputting, which as drafted, is a process that, under its broadest reasonable 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 5, 11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2 and 11 recite “wherein selecting the floor plan based on how many of each
different type of room object is included by the user comprises filtering the plurality of floor
plans to exclude floor plans that lack, for each of the different types of room objects, a same

Claims 5 and 14 recite “wherein selecting the floor plan based on the correspondence between the at least one first position and the at least one second position comprises selecting the floor plan based on each at least one first position being collocated with at least one second position mapped to a room of the floor plan of the same type as the room object mapped to the first position” which is an unclear run-on sentence. It is unknown what “on each at least one” means. It is unclear what the functional difference is here between a room and a room object. It is unclear how positions can be mapped to a room. It is unclear exactly what is the ‘same type’ of the room object mapped in the first position.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10-12 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0095122 (“Appleman”).
Regarding claims 1, 10, and 19, Appleman teaches:
(Appleman: para [0060]), the method comprising: 

selecting a floor plan from a plurality of floor plans based on where different types of room objects are positioned by a user within an interactive workspace and how many of each different type of room object is included by the user within the interactive workspace (Appleman: para [0027], “FIG. 3A illustrates an example user interface for enabling base model(s) to be visualized and customized”; para [0060], “For example, different representations of different base models may be displayed sequentially. Selectable icons/tabs, e.g., 302a, 302b, 302c, 302d, 302e, 302f, and 302g, associated with the different base models are also presented to the user. The user may select a base model by clicking, tapping, touching, or otherwise interacting with one of the icons/tabs 302a-302g. A set of filtering icons 303 may also be presented to the user. The user may select to filter the selectable or displayed base models, for example, based on a cost estimate range or a number of bedrooms. Other example filtering criteria include, for example, indoor area, number of bathrooms, number of floors, or the like”; Figure 3; Figure 4A; filtering based on the number of bathrooms/room objects is filtering based on how many of the room object is included); 

outputting the floor plan to an output interface of the computing device (Appleman: Figure 4b).

Regarding claims 2 and 11, Appleman teaches:
The method of claim 1, wherein selecting the floor plan based on how many of each different type of room object is included by the user comprises filtering the plurality of floor plans to exclude floor plans that lack, for each of the different types of room objects, a same number of rooms of a corresponding type (see 112 rejection; it is assumed this limitation means that only floor plans with multiple instances of a room type are included, for example floor plans with 2+ bedrooms or 2+ bathrooms; Appleman: Figure 4b, “filter: by bedrooms 2BR 3BR 4BR”, any radio button can be selected).

Regarding claims 3 and 12, Appleman teaches:
The method of claim 1, wherein selecting the floor plan based on where the different types of room objects are positioned comprises selecting the floor plan based on a relative position of each of the room objects to each of the other room objects (Appleman: Figure 4b, different floorplans can be chosen based on the arrangement of different rooms with one another).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0095122 (“Appleman”) in view of US 2014/0172731 (“Eriksen”).
Regarding claims 4 and 13, Appleman teaches:
The method of claim 1, further comprising: 

wherein selecting the floor plan comprises selecting the floor plan based on a correspondence between at least one first position and at least one second position (Appleman: Figure 4b, different floorplans can be chosen based on the ‘correspondence’ of different rooms at different positions with one another).
 
Appleman does not teach but Eriksen does teach:
mapping where the different types of room objects are positioned by the user within the interactive workspace to respective first positions of a grid; mapping rooms of the floor plan to respective second positions of the grid (Eriksen: para [0052], “Floor plan panel 513 may display a floor plan. When the user requests to create a new floor plan, floor plan panel 513 may provide a blank floor plan (e.g., an empty grid), as shown. The user may add workspace objects to the floor plan, as described herein in connection with FIG. 5D. Alternatively, when the user requests an existing floor plan, floor plan panel 513 may provide the existing floor plan with workspace objects laid out on the existing floor plan, as described herein in connection with FIG. 5E”); 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Appleman (directed to searching floor plans) and Eriksen (directed to grid mapping) and arrive at searching floor plans with grid mapping. 

Regarding claims 5 and 14, Appleman and Eriksen teach:
The method of claim 4, wherein selecting the floor plan based on the correspondence between the at least one first position and the at least one second position comprises selecting the floor plan based on each at least one first position being collocated with at least one second position mapped to a room of the floor plan of the same type as the room object mapped to the first position (depending claim 6 states that ‘collocated’ positions are interpreted as being the same position; Appleman: Figure 4B, stove and cabinet are located in the same position).

Regarding claims 6 and 15, Appleman and Eriksen teach:
The method of claim 5, wherein selecting the floor plan based on each at least one first position being collocated with at least one second position comprises determining that each at least one first position is the same as at least one second position (if the first position is the same as the second position then they are the same point; Appleman: Figure 4B, stove and cabinet are located in the same position).


Claims 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0095122 (“Appleman”) in view of US 2014/0172731 (“Eriksen”), in view of US 10,151,599 (“Meador”).
Regarding claims 7 and 16, Appleman and Eriksen do not teach but Meador does teach:
The method of claim 4, wherein mapping the rooms of the floor plan to respective second positions of the grid comprises mapping a type of each room to coordinates of the grid, the method further comprising storing the mapping as a metadata representation of the floor plan in a floor plan database (Meador: col. 13, lines 36-57, “Each layout, or portions of each layout, can be indexed using metadata for use by searching applications.”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Appleman and Eriksen (directed to searching . 

Claims 8-9 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over US 2014/0095122 (“Appleman”) in view of US 2014/0172731 (“Eriksen”), in view of US 2016/0077185 (“Marshall”).
Regarding claims 8 and 17, Appleman and Eriksen do not teach but Marshall does teach:
The method of claim 4, wherein: selecting the floor plan is responsive to updating the mappings using progressively more coarse grids until the correspondence between the at least one first position and the at least one second position is detected using the grid; outputting the floor plan to the output interface of the computing device comprises adding the floor plan to a list of search results provided to the user (Marshall: para [0115], floorplans here are different levels of “knowledge” about an environment, “It may be known on a variety of different levels or layers, ranging from street map, structural “3D” map, floor plan, signal delays, signal strengths, signal attenuations, or any of the other contextual clues described herein”;  para [0080], “FIG. 4C shows the plan view of an indoor location map. This map may be determined using, for example, images of pre-existing floor plans, registered to a higher level map”; para [0075] “the grid tiles may be uniform or non-uniform and based on system parameters, statistical significance such as the distribution and variation of FLC values across a region, and/or the position granularity desired/available for a given environment.”; para [0076], “high level map layer (e.g. with coarse position granularity)”; para [0077], “In FIG. 4A, for example, if an initial location estimate for MS 120 indicates that MS 120 is located within grid tile 402, then location assistance data provided to MS 120 may comprise measurement information related to map 430 (which pertains to grid tile 410) as shown in FIG. 4B. Additionally, as shown in FIG. 4B, map 430 for grid tile 410 may include further lower level grids with finer position granularity”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Appleman and Eriksen (directed to searching floor plans) and Marshall (directed to grid granularity) and arrived at search floor plans with 

Regarding claims 9 and 18, Appleman and Eriksen do not teach but Marshall does teach:
The method of claim 4, further comprising: responsive to selecting and outputting the floor plan, updating the mappings using a finer grid than the grid such that the correspondence between the at least one first position and the at least one second position is lost; filtering the floor plan from a list of search results provided to the user responsive to the correspondence being lost (Marshall: para [0115], floorplans here are different levels of “knowledge” about an environment, “It may be known on a variety of different levels or layers, ranging from street map, structural “3D” map, floor plan, signal delays, signal strengths, signal attenuations, or any of the other contextual clues described herein”;  para [0080], “FIG. 4C shows the plan view of an indoor location map. This map may be determined using, for example, images of pre-existing floor plans, registered to a higher level map”; para [0075] “the grid tiles may be uniform or non-uniform and based on system parameters, statistical significance such as the distribution and variation of FLC values across a region, and/or the position granularity desired/available for a given environment.”; para [0076], “high level map layer (e.g. with coarse position granularity)”; para [0077], “In FIG. 4A, for example, if an initial location estimate for MS 120 indicates that MS 120 is located within grid tile 402, then location assistance data provided to MS 120 may comprise measurement information related to map 430 (which pertains to grid tile 410) as shown in FIG. 4B. Additionally, as shown in FIG. 4B, map 430 for grid tile 410 may include further lower level grids with finer position granularity”).

Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have combined Appleman and Eriksen (directed to searching floor plans) and Marshall (directed to grid granularity) and arrived at search floor plans with grid granularity. One of ordinary skill in the art would have been motivated to make such a combination to provide tailoring of values and desired levels of accuracy. 



Additional References Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2020/0320229: method for creating an architecturally designed floor plan of a building or an outdoor space, the method comprising choosing a first floor plan module to be added to said architecturally designed floor plan from a list comprising a plurality of floor plan modules
US 2008/0126022: a system and method for separating a floor plan in a database into separate rooms. In some additional aspects, this application relates to joining adjacent walls of two distinct rooms.
US 2017/0091885: sketch a floor plan on a customized graph template. The graph template can be customized by a system based on the property the user is visiting. The user can take a picture of the customized graph template with a mobile computing device. An application executing on the mobile computing device or a server can transform the sketch in the picture into a floor plan.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITHYA J. MOLL whose telephone number is (571)270-1003.  The examiner can normally be reached on Monday-Friday 8:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2129